                  Case 3:18-cv-01865-RS Document 158 Filed 01/07/19 Page 1 of 1
                                    UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA


                                   BENCH TRIAL CIVIL MINUTE ORDER

Case No. 18-cv-01865 RS        Case Name: State of California v. Ross
         18-cv-02279 RS                   City of San Jose v. Ross

Date: 1/7/2019                                         Time: 5 ½ hours

The Honorable Richard Seeborg

Clerk: Corinne Lew                                     Court Reporter: Belle Ball and Jo Ann Bryce

COUNSEL FOR PLTF:                                      COUNSEL FOR DEFT:

David Holtzman, R. Matthew Wise,                       Carol Federighi, Carlotta Wells, 
Gabrielle Boutin, Todd Grabarsky,                      Marsha Edney, Kate Bailey 
Malia McPherson, Keith Yeomans, 
Sue Ann Evans, Charles Coleman,  
Anna Ferrari, Noreen Skelly, Anthony Hakl,  
Valarie Flores, Ezra Rosenberg, John Libby, 
Ana Guardado, Andrew Case, Dorian Spence 
 
Bench Trial Began: 1/7/19

Further Bench Trial: 1/8/19

                                                   PROCEEDINGS

Bench Trial – Day 1.

Witnessess Sworn and Examined: Dr. Colm O’Muircheartaigh,

Admitted Exhibits:

Plaintiff:  PTX‐205, PTX‐266, PTX‐760, PTX‐481, PTX‐482, PTX‐162, PTX‐163, PTX‐160,  PTX‐202, PTX‐467, PTX‐158,  
PTX‐153, PTX‐465, PTX‐210, PTX‐459, PTX‐288, PTX‐344 
 
Defendant:




                                          ***SEE ATTACHED TRIAL LOG***
               Case 3:18-cv-01865-RS Document 158-1 Filed 01/07/19 Page 1 of 3
                                UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
Case No: 18-cv-01865-RS
         18-cv-02279-RS
Case Name: State of Californiav. Ross
           City of San Jose v. Ross

                             TRIAL SHEET, EXHIBIT and WITNESS LIST

 JUDGE:                            PLAINTIFF ATTORNEY:                   DEFENSE ATTORNEY:
 Richard Seeborg                   David Holtzman, R. Matthew Wise,      Carlotta Wells, Carol Federighi,
                                   Gabrielle Boutin, Todd Grabarsky,     Marsha Edney, Kate Bailey
                                   Malia McPherson, Keith Yeomans,
                                   Sue Ann Evans, Charles Coleman,
                                   Anna Ferrari, Noreen Skelly,
                                   Anthony Hakl, Valerie Flores,
                                   Ezra Rosenberg, John Libby,
                                   Ana Guardado, Andrew Case,
                                   Dorian Spence
 TRIAL DATE:                       REPORTER(S):                          CLERK:
 1/7/2019                          Belle Ball and Jo Ann Bryce           Corinne Lew

 PLF    DEF DATE/TIME
 NO.    NO. OFFERED   ID REC DESCRIPTION                                                   BY
            1/7/19
               9:00 am                    Court convened. All parties present.
               9:12 am                    Opening statement by Ezra Rosenberg.
               9:20 am                    Opening statement by Gabrielle Boutin.
               9:22 am                    Opening statement by Carlotta Wells.
               9:35 am                    Plaintiff calls witness Dr. Colm
                                          O’Muircheartaigh; Sworn; Direct exam by
                                          Matthew Wise.
               9:45 am                    Witness Dr. Colm O’Muircheartaigh
                                          designated as an expert in this case.
 PTX-                          X    X     U.S. Census Bureau, U.S. Census Bureau
 205                                      Statistical Quality Standards (July 2013)
               10:47 –                    Break
               11:02 am
               11:02 am                   Plaintiff resumes direct with witness Dr. C.
                                          O’Muircheartaigh.
 PTX-                          X    X     Office of Management and Budget (OMB),
 266                                      Standards and Guidelines for Statistical
                                          Surveys (Sept. 2006)
 PTX-                          X    X     U.S. Government Accountability Office
 760                                      (GAO) Statement




                                                    1
            Case 3:18-cv-01865-RS Document 158-1 Filed 01/07/19 Page 2 of 3
                            Case No: 18-cv-01865-RS and 18-02279 RS
                 Case Name: State of California v. Ross and City of San Jose v. Ross
                                      Date: January 7, 2019
       Courtroom Deputy: Corinne Lew              - Court Reporter: Belle Ball and Jo Ann Bryce

                           EXHIBIT and WITNESS LIST CONTINUED

PLF DEF DATE/TIME
NO. NO. OFFERED              ID     REC      DESCRIPTION                                        BY
PTX-                         X      X        U.S. Census Bureau, Press Release: U.S. Census
481                                          Bureau Demonstrates Readiness for the 2020
                                             Census (September 5, 2018)
PTX-                         X      X        U. S. Government Accountability Office (GAO),
482                                          2020 Census Additional Steps Needed to Finalize
                                             Readiness for Peak Field Operations (GAO-19-
                                             140)(December 2018)
PTX-                         X      X        Email from Victoria Velkoff re proposed Content
162                                          Test
163                                          Proposed Content Test -Victoria Velkoff
PTX-                         X      X        Brown, David, et al., Understanding the Quality of
160                                          Alternative Citizenship Data Sources for the 2020
                                             Census (August 6, 2018)
PTX-                         X
718
PTX-                         X
285
PTX-                         X
719
PTX-                         X
758
PTX-                         X
271
PTX-                         X
286
             1:30 PM                         Court reconvened. Plaintiff resumes direct with
                                             witness Dr. C. O’Muircheartaigh.
PTX-                         X      X        American Community Survey Questionnaire 2017
202

PTX-                         X      X        2010 Decennial Census Questionnaire
467
PTX-                         X      X        Mikelyn Meyers, U.S. Census Bureau, Respondent
158                                          Confidentiality Concerns in Multilingual
                                             Pretesting Studies and Possible Effects on
                                             Response Rates and Data Quality for the 2020
                                             Census
PTX-                         X      X        2020 CBAMS Focus Groups Audience Summary
153                                          Report
PTX-                         X      X        Slide Deck on 2020 Census Barriers, Attitudes,
465                                          and Motivators Study (CBAMS)
                                                  2
            Case 3:18-cv-01865-RS Document 158-1 Filed 01/07/19 Page 3 of 3


                           Case No: 18-cv-01865-RS AND 18-02279 RS
                 Case Name: State of California v. Ross and City of San Jose v. Ross
                                      Date: January 7, 2019
       Courtroom Deputy: Corinne Lew              - Court Reporter: Belle Ball and Jo Ann Bryce

                           EXHIBIT and WITNESS LIST CONTINUED

PLF DEF DATE/TIME
NO. NO. OFFERED              ID     REC      DESCRIPTION                                          BY
PTX-                         X      X        2020 Census Integrated Communications Plan
210
PTX-                         X      X        U.S. Census Bureau (June 8, 2018) Proposed
459                                          Information Collection, 2020 Census
PTX-                         X      X        J. David Brown, Jennifer H. Childs, and Amy
288                                          O’Hara, Using the Census to Evaluate
                                             Administrative Records and Vice Versa
PTX-                         X      X        U.S. Census Bureau, Memorandum for Patrick
344                                          Cantwell re 2010 Census Count Imputation
                                             Results
             3:17 pm                         Break
             3:30 pm                         Court reconvened.
             3:32 pm                         Cross examination of witness Dr. Colm
                                             O’Muircheartaigh by Marsha Edney.
             3:35 pm                         Re-direct of C. O’Muircheartaigh by Matthew
                                             Wise.
             3:37 pm                         Witness C. O’Muircheartaigh excused.

             3:38 pm                         Attorney for Government Carol Federighi and
                                             Attorney for Plaintiff Gabrielle Boutin argue
                                             Motion in Limine Re Dr. Barreto. – Matter taken
                                             under submission; Motion in Limine denied.
             4:00 pm                         Attorney for Government Kate Bailey and
                                             Attorney for Plaintiff Andrew Case argue trial
                                             affidavit of Dr. Anderson. The Motion is granted.
             4:05 pm                         Attorney for Government Kate Bailey and
                                             Attorney for Plaintiff Ana Guardado argue trial
                                             affidavit of Ms. Bourne. The Court overrules the
                                             objection, Ms. Bourne can testify.
             4:13 –                          Attorney for Government Kate Bailey and
             4:30 pm                         Attorney for Plaintiff Andrew Case argue trial
                                             affidavit of Ms. Clements. The Court overrules
                                             the objection, Ms. Clements can testify.
             4:30 pm                         Trial concluded for the day. Bench trial will
                                             continue 1/8/19 at 9:30 am.




                                                  3
